Citation Nr: 1640641	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  14-16 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral hearing loss, rated as 0 percent disabling until July 20, 2015, and as 20 percent disabling since then.   

2.  Entitlement to an initial rating in excess of 10 percent for bilateral knee degenerative joint disease with right knee anterior cruciate ligament tear status post surgery and left knee medial meniscus tear status post surgery.  

3.  Entitlement to a compensable initial rating for right ankle bone cyst status post excision and bone grafting.  

4.  Entitlement to a compensable initial rating for left Achilles tendonitis.  


REPRESENTATION

Appellant (Veteran) represented by:	Robert F. Kampfer, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from September 1983 to September 2012.       

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.       

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing convened at the RO.  A copy of the hearing transcript has been included in the record.  The record consists solely of electronic claims files, and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for the claims on appeal.  

A remand is warranted for evidentiary development for the increased rating claim for bilateral hearing loss.  During the July 2016 hearing before the undersigned VLJ, the Veteran testified that his hearing had worsened, and that he had undergone VA audiology examination "30, 45 days ago" and "4 months before that."  The most recent VA evidence in the record is dated in July 2015.  On remand, all relevant VA medical evidence, to include any recent VA audiology exam reports, should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additional medical inquiry is warranted into the increased rating claims for knee and ankle disabilities.  During the July 2016 hearing, the Veteran described a level of disability that is not reflected in the most recent VA examination reports of record dated in February 2014.  As such, additional medical inquiry should be conducted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of any outstanding VA medical evidence, to include any recent audiology examination reports and any VA treatment records, the most recent of which are dated in July 2015.  

2.  Schedule the Veteran for a VA compensation examination to determine the current severity of his bilateral knee disability and ankle and Achilles tendon disability.  The examiner should review the electronic claims file.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

With regard to the knees:  

During his hearing before the Board, the Veteran testified that his knees are disabled by instability, pain on motion, and weakness while weight-bearing.  In examining the knees, please assess and comment on the following 

(a)  Are the Veteran's knees stable?

(b)  On range of motion testing of the knees on flexion and extension, at which degree does painful motion begin?  In assessing pain, test on both active and passive motion, and in weight-bearing and nonweight-bearing situations.  38 C.F.R. § 4.59 (2015).  

(c)  Does the Veteran have symptomatic residuals of the left knee medial meniscus tear and surgery?  

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2015).  The record indicates that the Veteran did not report for VA examinations scheduled in August 2015 for his knees and ankles.   

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the September 2015 Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided a new SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




